Case 1:19-cv-23537-UU Document 1 Entered on FLSD Docket 08/23/2019 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                            CASE NO.:

    ENRIQUE M. RIOS,
    and other similarly situated individuals,

            Plaintiff (s),
    v.

    DOOR XPRESS CORP.,
    a/k/a STORAGE XPRESS, and
    ANGEL A. NAVAS, individually

          Defendants,
    ________________________________/

                                        COMPLAINT
                             (OPT-IN PURSUANT TO 29 U.S.C § 216(b)

            COMES NOW the Plaintiff ENRIQUE M. RIOS and other similarly situated

    individuals, by and through the undersigned counsel, and hereby sues Defendants DOOR

    XPRESS CORP. a/k/a STORAGE XPRESS, and ANGEL A. NAVAS, individually and

    alleges:

                             JURISDICTION VENUES AND PARTIES

         1. This is an action to recover money damages for half-time unpaid overtime wages,

            under the laws of the United States. This Court has jurisdiction pursuant to Title

            28 U.S.C. § 1337 and the Fair Labor Standards Act, 29 U.S.C. § 201-219 (Section

            216 for jurisdictional placement) (“the Act”).

         2. Plaintiff ENRIQUE M. RIOS is a resident of Miami-Dade County, Florida.

            Plaintiff was a covered employee for purposes of the Act.




                                            Page 1 of 10
Case 1:19-cv-23537-UU Document 1 Entered on FLSD Docket 08/23/2019 Page 2 of 10



       3. Defendant DOOR XPRESS CORP. a/k/a STORAGE XPRESS (hereinafter

          STORAGE XPRESS, or corporate Defendant) is a Florida corporation doing

          business in Miami-Dade County, within the jurisdiction of this Court. At all times

          material hereto, Defendant was and is engaged in interstate commerce.

       4. The    individual   Defendant     ANGEL     A.   NAVAS      was    and   is   now,

          owner/president/and general manager of STORAGE XPRESS. This individual

          Defendant was the employer of Plaintiff and others similarly situated within the

          meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

       5. All the actions raised in this complaint took place in Miami-Dade County Florida,

          within the jurisdiction of this Court.

                       ALLEGATIONS COMMON TO ALL COUNTS

       6. This cause of action is brought by Plaintiff as a collective action to recover from

          Defendants half-time overtime compensation, liquidated damages, and the costs

          and reasonable attorney’s fees under the provisions of Fair Labor Standards Act, as

          amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”) on behalf of Plaintiff,

          and all other current and former employees similarly situated to Plaintiff (“the

          asserted class”) who worked in excess of forty (40) hours during one or more weeks

          on or after August 2016, (the “material time”) without being compensated overtime

          wages pursuant to the FLSA.

       7. Corporate Defendant STORAGE XPRESS is a company providing services to the

          warehousing and storage business. Defendant sells and installs all kind of

          warehousing and storage systems, fixtures, and equipment. Defendant provides

          warehouse and storage installations across State lines.



                                          Page 2 of 10
Case 1:19-cv-23537-UU Document 1 Entered on FLSD Docket 08/23/2019 Page 3 of 10



       8. Defendants STORAGE XPRESS and ANGEL A. NAVAS employed Plaintiff

          ENRIQUE M. RIOS as laborer/installer from approximately June 9, 2013, through

          August 18, 2018, or more than 5 years. However, For FLSA purposes Plaintiff’

          relevant period of employment is 105 weeks.

       9. Plaintiff was a non-exempted, full-time, hourly employee working more than 40

          hours in a week period. During the relevant period, Plaintiff was paid a wage rate

          of $14.00 an hour.

       10. While employed with Defendants Plaintiff worked regularly 6 days per week from

          Monday to Saturday, and from 7:00 AM to 6:00 PM, which represents 10 hours

          daily or 60 hours weekly. Plaintiff has already deducted 6 hours corresponding to

          one (1) hour of lunch break by six (6) days.

       11. Plaintiff worked under the supervision of the owner of the business ANGEL A.

          NAVAS.

       12. Plaintiff worked in excess of 40 hours weekly regularly. However, Defendants

          failed to pay Plaintiff overtime hours at the rate of time and a half his regular rate.

          Plaintiff was paid for all his working hours, but at his regular rate.

       13. Plaintiff did not clock-in and out, but Defendants were able to track the hours

          worked by Plaintiff and other similarly situated individuals.

       14. Therefore, Defendants willfully failed to pay Plaintiff at the rate of time and a half

          his regular rate for every hour in excess of forty, in violation of Section 7 (a) of the

          Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1)).

       15. Plaintiff was paid by direct deposits, but Defendants did not give Plaintiff paystubs

          or records providing accurate information regarding accounting for days and hours



                                           Page 3 of 10
Case 1:19-cv-23537-UU Document 1 Entered on FLSD Docket 08/23/2019 Page 4 of 10



          worked, wage rate, classification of the employee’s labor, and withholdings of

          employment taxes.

       16. On or about August 18, 2018, Plaintiff resigned from his position to pursue better

          employment opportunities.

       17. Plaintiff ENRIQUE M. RIOS seeks to recover unpaid overtime wages that were

          never paid to him at the mandatory rate of time and a half his regular rate, liquidated

          damages, and any other relief as allowable by law.

       18. The additional persons who may become Plaintiffs in this action are employees

          and/or former employees of Defendants who are and who were subject to the

          unlawful payroll practices and procedures of Defendants and were not paid

          overtime wages at the rate of time and one half of their regular rate of pay for any

          hour worked in excess of forty.

                                COUNT I:
              WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
            FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS

       19. Plaintiff re-adopt every factual allegation as stated in paragraphs 1-18 above as if

          set out in full herein.

       20. This action is brought by Plaintiff and those similarly-situated to recover from the

          Employer unpaid overtime compensation, as well as an additional amount as

          liquidated damages, costs, and reasonable attorney’s fees under the provisions of

          29 U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207.

          29 U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees…

          for a workweek longer than 40 hours unless such employee receives compensation




                                          Page 4 of 10
Case 1:19-cv-23537-UU Document 1 Entered on FLSD Docket 08/23/2019 Page 5 of 10



          for his employment in excess of the hours above specified at a rate not less than

          one and a half times the regular rate at which he is employed.”

       21. Defendant STORAGE XPRESS was engaged in interstate commerce as defined in

          §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The Defendant

          sells and installs warehouse and storage equipment to out of State companies.

          Defendant employed more than two employees engaged in interstate commerce.

          Through its business activity, Defendant affects interstate commerce. At all times,

          pertinent to this Complaint, the Employer/Defendant operates as an organization

          which sells and/or markets its services and/or goods to customers from throughout

          the United States. The Employer/Defendant obtains and solicits funds from non-

          Florida sources, accepts funds from non-Florida sources, uses telephonic

          transmissions going over state lines to do their business, transmits funds outside the

          State of Florida, and otherwise regularly engages in interstate commerce. Upon

          information and belief, the annual gross revenue of the Employer/Defendant was at

          all times material hereto in excess of $500,000 per annum. Therefore, there is FLSA

          enterprise coverage.

       22. Plaintiff was employed by an enterprise engaged in interstate commerce. Plaintiff

          worked as a laborer/installer of warehousing’s fixture and equipment and through

          his daily activities Plaintiff not only regularly, handled, or otherwise worked on

          goods and/or materials that have been moved in or produced for commerce, but he

          crossed State lines to perform his work. Plaintiff was engaged in activities which

          are closely related and directly essential to the production of goods/services for

          interstate commerce. Therefore, there is FLSA individual coverage.



                                          Page 5 of 10
Case 1:19-cv-23537-UU Document 1 Entered on FLSD Docket 08/23/2019 Page 6 of 10



       23. Defendants STORAGE XPRESS and ANGEL A. NAVAS employed Plaintiff

          ENRIQUE M. RIOS as laborer/installer from approximately June 09, 2013,

          through August 18, 2018, or more than 5 years. However, For FLSA purposes

          Plaintiff’ relevant period of employment is 105 weeks.

       24. Plaintiff was a non-exempted, full-time, hourly employee working more than 40

          hours in a week period. During the relevant period, Plaintiff was paid a wage rate

          of $14.00 an hour.

       25. While employed with Defendants Plaintiff worked regularly 6 days per week from

          Monday to Saturday, and from 7:00 AM to 6:00 PM, which represents 10 hours

          daily or 60 hours weekly. Plaintiff has already deducted 6 hours corresponding to

          one (1) hour of lunch break by six (6) days.

       26. Plaintiff worked under the supervision of the owner of the business ANGEL A.

          NAVAS and other supervisors.

       27. Plaintiff worked in excess of 40 hours weekly regularly. However, Defendants

          failed to pay Plaintiff overtime hours at the rate of time and a half his regular rate.

          Plaintiff was paid for all his working hours, but at his regular rate.

       28. Plaintiff did not clock-in and out, but Defendants were able to track the hours

          worked by Plaintiff and other similarly situated individuals.

       29. Therefore, Defendants willfully failed to pay Plaintiff at the rate of time and a half

          his regular rate for every hour in excess of forty, in violation of Section 7 (a) of the

          Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1)).

       30. Plaintiff was paid weekly by direct deposits, but Defendants did not provide

          Plaintiff paystubs or records providing accurate information regarding accounting



                                           Page 6 of 10
Case 1:19-cv-23537-UU Document 1 Entered on FLSD Docket 08/23/2019 Page 7 of 10



          for days and hours worked, wage rate, classification of the employee’s labor, and

          withholdings of employment taxes.

       31. The records, if any, concerning the number of hours worked by Plaintiff and all

          other employees, and the compensation actually paid to such employees should be

          in the possession and custody of Defendants. However, upon information and

          belief, Defendants did not maintain accurate and complete time records of hours

          worked by Plaintiff and other employees in the asserted class.

       32. Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

       33. Upon information and belief, Defendants never posted any notice, as required by

          the Fair Labor Standards Act and Federal Law, to inform employees of their Federal

          rights to overtime and minimum wage payments. Defendants violated the Posting

          requirements of 29 U.S.C. § 516.4.

       34. Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the

          time of the filing of this complaint, the Plaintiff’s good faith estimate of unpaid

          wages are as follows:

          *Please note that these amounts are based on a preliminary calculation and that these
          figures could be subject to modification as discovery could dictate.

              a. Total amount of alleged unpaid wages:

                  Fourteen Thousand Seven Hundred Dollars and 00/100 ($14,700.00)

              b. Calculation of such wages:

                  Total time of employment: 5 years plus 2 months
                  Relevant weeks of employment: 105 weeks

                  Total number of hours worked: 60 hours weekly
                  Total number of overtime hours: 20 hours weekly
                  Wage rate: $14.00 an hour x 1.5= $21.00 O/T rate
                  O/T rate $21.00-$14.00 rate paid= $7.00 half-time difference

                                           Page 7 of 10
Case 1:19-cv-23537-UU Document 1 Entered on FLSD Docket 08/23/2019 Page 8 of 10




                 Half-time O/T $7.00 x 20 O/T hours=$140.00 x 105 weeks=$14,700.00

              c. Nature of wages (e.g. overtime or straight time):

                 This amount represents the unpaid half-time overtime.

       35. At all times material, the Employers/Defendants failed to comply with Title 29

          U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. In that, Plaintiff and

          those similarly-situated performed services and worked in excess of the maximum

          hours provided by the Act but no provision was made by the Defendants to properly

          pay them at the rate of time and one half for all hours worked in excess of forty

          hours (40) per workweek as provided in said Act.

       36. Defendants STORAGE XPRESS and ANGEL A. NAVAS knew and/or showed

          reckless disregard of the provisions of the Act concerning the payment of overtime

          wages as required by the Fair Labor Standards Act and remain owing Plaintiff and

          those similarly-situated these overtime wages since the commencement of Plaintiff

          and those similarly-situated employee’s employment with Defendants as set forth

          above, and Plaintiff and those similarly-situated are entitled to recover double

          damages.

       37. At the times mentioned, individual Defendant ANGEL A. NAVAS was and is now,

          the owner and general manager of STORAGE XPRESS. The Defendant ANGEL

          A. NAVAS was the employer of Plaintiff and others similarly situated within the

          meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

          In that, this individual Defendant acted directly in the interests of STORAGE

          XPRESS in relation to its employees, including Plaintiff and others similarly

          situated. Defendant ANGEL A. NAVAS had financial and operational control of

                                         Page 8 of 10
Case 1:19-cv-23537-UU Document 1 Entered on FLSD Docket 08/23/2019 Page 9 of 10



           the business, determined working conditions of Plaintiff, and is jointly and

           severally liable for Plaintiff’s damages.

       38. Defendants STORAGE XPRESS and ANGEL A. NAVAS willfully and

           intentionally refused to pay Plaintiff overtime wages as required by the law of the

           United States as set forth above and remain owing Plaintiff these overtime wages.

       39. Plaintiff has retained the law offices of the undersigned attorney to represent him

           in this action and is obligated to pay a reasonable attorneys’ fee.

                                     PRAYER FOR RELIEF

    WHEREFORE, Plaintiff ENRIQUE M. RIOS and those similarly situated respectfully

    requests that this Honorable Court:

           A. Enter judgment for Plaintiff and other similarly situated and against the

               Defendants STORAGE XPRESS and ANGEL A. NAVAS, based on

               Defendants’ willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201

               et seq.; and

           B. Award Plaintiff ENRIQUE M. RIOS actual damages in the amount shown to

               be due for unpaid wages and overtime compensation for hours worked in excess

               of forty weekly, with interest; and

           C. Award Plaintiff an equal amount in double damages/liquidated damages; and

           D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

           E. Grant such other and further relief as this Court deems equitable and just and/or

               available pursuant to Federal Law.




                                           Page 9 of 10
Case 1:19-cv-23537-UU Document 1 Entered on FLSD Docket 08/23/2019 Page 10 of 10



                                        JURY DEMAND

     Plaintiff ENRIQUE M. RIOS and those similarly situated demand trial by jury of all issues

     triable as of right by jury.

    Dated: August 23, 2019

                                                    Respectfully submitted,

                                                   By: _/s/ Zandro E. Palma____
                                                   ZANDRO E. PALMA, P.A.
                                                   Florida Bar No.: 0024031
                                                   9100 S. Dadeland Blvd.
                                                   Suite 1500
                                                   Miami, FL 33156
                                                   Telephone: (305) 446-1500
                                                   Facsimile: (305) 446-1502
                                                   zep@thepalmalawgroup.com
                                                   Attorney for Plaintiff




                                          Page 10 of 10
